DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 02/12/2021 containing amendments. Claims 3, 5, and 7-11 were amended. Claims 1-15 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the one or more receptors" in said claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 4, and 8 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0341738, herein referenced as Bech.
Regarding Claim 1, Bech recites a support element (foam block 159 fig. 3) for a lightning protection system of a wind turbine blade (140 fig. 3) extending from a root to a tip (blade 140 shown to extend from a root in fig. 1 to a blade tip 144 fig. 2), the wind turbine blade comprising a root region (see root region in fig. 1), an airfoil region with the tip (see airfoil and blade 144 of blade 140 in fig. 2), a pressure side (see fig. 3), a suction side (see fig. 3) and a chord line extending between a leading edge (148 fig. 3) and a trailing edge (149 fig. 3), the support element being configured to support one or more elements (see fig. 3; “side receptor 154 and the connections to the down conductor 152, are held in place by a foam block 159 comprising low-density polyethylene” para. 53) of the lightning protection system, the support element comprising:
a first surface (see surface of foam block 159 at windward surface 147 in fig. 3) configured to face towards the suction side or the pressure side (windward surface 147 fig. 3) of the wind turbine blade (140 fig. 3), the first surface having a leading first edge (see 1st leading edge in Examiner Figure 1) and a trailing first edge (see 1st trailing edge in Examiner Figure 1) opposite the leading first edge, the first surface having a tip first edge and a root first edge opposite the tip first edge (the foam block 159 would have a tip first edge and root first edge along its 1st surface, i.e. top surface in fig. 3, since it is formed as a block);
a second surface (see surface of foam block 159 at leeward surface in Examiner Figure 1) opposite the first surface, the second surface having a leading second edge (see 2nd leading edge in Examiner Figure 1) and a trailing second edge (see 2nd trailing edge in Examiner Figure 1) opposite the leading second edge, the second surface having a tip second edge and a root second edge opposite the tip second edge (the foam block 159 would have a tip 2nd edge and root 2nd edge along its 2nd surface, i.e. bottom surface in fig. 3, since it is formed as a block);
a root side surface configured to face towards the root of the wind turbine blade and extending between the root first edge and the root second edge (the root side surface of foam block 159 fig. 3; said root side surface would extend between a root first edge and a root second edge of the block); and
a tip side surface configured to face towards the tip of the wind turbine blade and extending between the tip first edge and the tip second edge (the tip side surface of foam block 159 fig. 3);
wherein the first surface comprises a first receptor base recess (see recess at windward side surface of foam block 159 which houses base of receptor 154 in fig. 3) configured to receive a first receptor base (see base of receptor 154 fig. 3) for coupling with a first receptor (see receptor 154 fig. 3 and receptor band 160 fig. 2) of the lightning protection system.

Regarding Claim 2, Bech recites the support element according to claim 1, wherein the second surface comprises one or more second receptor base recesses (see recess at leeward side surface of foam block which houses the base of receptor 154a in fig. 3) including a second receptor base recess configured to receive a second receptor base (see base of receptor 154a fig. 3) for coupling with a second receptor (see bolt head portion of 154a fig. 3) of the one or more receptors.

Regarding Claim 3, Bech recites the support element according to claim 1, wherein the first surface comprises a first primary receptor cable slot (see where copper wire braid 153 is disposed within foam block 159 in fig. 3 along the top of foam block 159; a slot would be formed there since 153 is disposed within the block 159 fig. 3) configured to receive at least a primary part of a first receptor cable (portion of copper wire braid 153 along top of foam block 159 fig. 3) for coupling the first receptor base (base of receptor 154 fig. 3) with a down conductor cable (152 fig. 3).

Regarding Claim 4, Bech recites the support element according to claim 3, wherein the first primary receptor cable slot (slot for wire braid 153 fig. 3) extends from a first primary cable point (end of 153 adjacent receptor 154 fig. 3) to a first secondary cable point (end of 153 adjacent 152 in fig. 3) in a direction forming a first primary slot angle with the leading first edge (see 1st leading edge in Examiner Figure 1), wherein the first primary slot angle is between 20-90 degrees, such as 45 degrees (copper wire braid 153 is shown to extend substantially chordwise in the view in fig. 4, said view looking in a chordwise direction since it is a longitudinal cross section view; since the copper wire braid 153 extends chordwise, this would mean that the slot which houses the wire 153 is 90 degrees relative to the 1st leading edge in Examiner Figure 1).

Regarding Claim 5, Bech recites the support element according to claim 1, comprising a leading edge surface (see leading edge surface of foam block 159 in fig. 3, i.e. surface of 159 facing leading edge 148 in fig. 3) extending between the leading first edge and the leading second edge (see 1st leading edge and 2nd leading edge in Examiner Figure 1).

Regarding Claim 6, Bech recites the support element according to claim 5, wherein the leading edge surface (forward facing surface of foam block 159 fig. 3) is configured for attachment (forward-facing surface of foam block 159 is shown to be in contact with spar 142 in fig. 3; this would mean that it can be configured for attachment thereto, thus anticipating the claimed limitation, because foam block 159 and spar 142 interface each other) to a shear web or spar side of a spar (spar 142 fig. 3) extending between  the suction side and the pressure side of the wind turbine blade (spar 142 shown to extend between suction side and pressure side of blade 140 in fig. 3). 

Regarding Claim 7, Bech recites the support element according to claim 5 wherein the leading edge surface (surface of 159 facing leading edge 148 in fig. 3) comprises a primary down conductor slot (see recess in foam block 159 which houses down conductor 152 fig. 3; primary down conductor slot being defined as the section that is inboard from where 152 and 153 intersect in fig. 3) configured to receive at least a primary part of a down conductor cable (portion of 152 inboard of the intersection between 152 and 153 in fig. 3) , wherein the primary down conductor slot extends along a longitudinal axis L of the wind turbine blade (“Down conductor 152 runs from the connection with the tip receptor 146 down to the blade root” para. 46; since the down conductor 152 extends longitudinally, the slot in foam block 159 which houses the down conductor 152 would also extend longitudinally) from a first down conductor point to a primary down conductor point (two points along down conductor 152 where it extends along the side of foam block 159 which faces the leading edge 148 in fig. 3) on the leading edge surface (forward facing side of 159 fig. 3).

Regarding Claim 9, Bech recites the support element according to claim 5 wherein the leading edge surface comprises a first secondary receptor cable slot (see portion of slot in foam block 159 along its leading edge surface where wire 153 is housed within in fig. 3) configured to receive at least a secondary part of a first receptor cable (portion of wire 153 along leading edge surface of foam block 159 in fig. 3) for coupling the receptor base (base of 154 fig. 3) with a down conductor cable (152 fig. 3).

Regarding Claim 10, Bech recites the support element according to claim 1, wherein the support element is made of low density polyethylene foam (“a foam block 159 comprising low-density polyethylene” para. 53).

Regarding Claim 13, Bech recites a method for supporting one or more elements (see fig. 3; “the side receptor 154 and the connections to the down conductor 152, are held in place by a foam block 159” para. 53) of a lightning protection system (“lightning protection system” abstract) in a wind turbine blade (140 fig. 2) extending from a root to a tip (see root in fig. 1 and blade tip 144 fig. 2 of blade 140), the wind turbine blade comprising a root region (see root region of blade 140 in fig. 1), an airfoil region with the tip (see airfoil region with blade tip 144 in fig. 2), a pressure side (windward surface side 147 fig. 3), a suction side (see leeward side in fig. 3) and a chord line extending between a leading edge (148 fig. 3) and a trailing edge (149 fig. 3), the method comprising: 
providing a support element (foam block 159 fig. 3) comprising: a first surface (see surface of foam block 159 at windward surface 147 fig. 3; i.e. top of 159 in fig. 3) configured to face towards the suction side or the pressure side of the wind turbine blade (see windward surface 147, i.e. pressure side, in fig. 3), the first surface (top surface of 159 fig. 3) having a leading first edge (see 1st leading edge in Examiner Figure 1) and a trailing first edge (see 1st trailing edge in Examiner Figure 1) opposite the leading first edge, the first surface (top surface of 159 fig. 3) having a tip first edge and a root first edge opposite the tip first edge (the foam block 159 would have a tip first edge and root first edge along its 1st surface, i.e. top surface in fig. 3, since it is formed as a block); a second surface (see surface of foam block 159 at leeward surface in Examiner Figure 1; i.e. bottom of 159 in fig. 3) opposite the first surface, the second surface (see surface of foam block 159 at leeward surface in Examiner Figure 1; i.e. bottom of 159 in fig. 3) having a leading second edge (see 2nd leading edge in Examiner Figure 1) and a trailing second edge (see 2nd trailing edge in Examiner Figure 1) opposite the leading second edge, the second surface (bottom surface of 159 in fig. 3) having a tip second edge and a root second edge opposite the tip second edge (the foam block 159 would have a tip 2nd edge and root 2nd edge along its 2nd surface, i.e. bottom surface in fig. 3, since it is formed as a block); a root side surface (surface of block 159 fig. 3 which would face towards the root of the blade 140) configured to face towards the root of the wind turbine blade (140 fig. 1) and extending between the root first edge and the root second edge (the root side surface of foam block 159 fig. 3; said root side surface would extend between a root first edge and a root second edge of the block); and a tip side surface (tip facing surface of block 159 fig. 3) configured to face towards the tip of the wind turbine blade (see tip 144 of blade 140 in fig. 2) and extending between the tip first edge and the tip second edge (the tip side surface of foam block 159 fig. 3; said tip side surface would extend between a tip first edge and a tip second edge of the block); wherein the first surface (top surface of block 159 fig. 3) comprises a first receptor base recess (see recess in foam block 159 which houses receptor base 158 and/or bolt of receptor 154 in fig. 3) configured to receive a first receptor base (see receptor base 158 fig. 3) for coupling with a first receptor (receptor 154 fig. 3), inserting a first receptor base in the first receptor base recess of the support element (receptor base 158 shown to be inserted into a recess of block 159 in fig. 3), positioning the support element (159 fig. 3) in an internal cavity of the wind turbine blade between the pressure side and the suction side (foam block 159 shown to be positioned in internal cavity of blade 140 between windward side and leeward side in fig. 3), providing a hole (see hole through windward surface 147 through which receptor 154 goes through in fig. 3) through the pressure side and/or the suction side (windward surface 147 fig. 3) to access the first receptor base (158 fig. 3) located in the support element (see receptor base 158 located within foam block 159 in fig. 3), connecting the first receptor to the first receptor base through the hole (receptor 154 shown to be connected to receptor base 158 through a hole in the blade 140 in fig. 3).

Regarding Claim 15, Bech recites a wind turbine blade (140 fig. 3) extending from a root to a tip (see root of blade 140 in fig. 1 and blade tip 144 fig. 2), the wind turbine blade comprising a root region (shown in fig. 1), an airfoil region (see fig. 2) with the tip (144 fig. 2), a pressure side (see windward surface 147 in fig. 3), a suction side (see leeward side in fig. 3) and a chord line extending between a leading edge (148 fig. 3) and a trailing edge (149 fig. 3), the wind turbine blade comprising a support element (foam block 159 fig. 3) being configured to support one or more elements (shown in fig. 3) of the lightning protection system (shown in fig. 3; includes at least receptors 154 and 154a, wire 153 and down conductor 152 in fig. 3), the support element comprising:
a first surface (see surface of foam block 159 at windward surface 147 fig. 3; i.e. top of 159 in fig. 3) configured to face towards the suction side or the pressure side of the wind turbine blade (windward surface 147 fig. 3), the first surface having a leading first edge (see 1st leading edge in Examiner Figure 1) and a trailing first edge (see 1st trailing edge in Examiner Figure 1) opposite the leading first edge, the first surface (top surface of foam block 159 fig. 3) having a tip first edge and a root first edge opposite the tip first edge (the foam block 159 would have a tip first edge and root first edge along its 1st surface, i.e. top surface in fig. 3, since it is formed as a block);
a second surface (see surface of foam block 159 at leeward surface in Examiner Figure 1; i.e. bottom of 159 in fig. 3) opposite the first surface, the second surface having a leading second edge (see 2nd leading edge in Examiner Figure 1) and a trailing second edge (see 2nd trailing edge in Examiner Figure 1) opposite the leading second edge, the second surface having a tip second edge and a root second edge opposite the tip second edge (the foam block 159 would have a tip 2nd edge and root 2nd edge along its 2nd surface, i.e. bottom surface in fig. 3, since it is formed as a block);
a root side surface (surface of block 159 fig. 3 which would face towards the root of the blade 140) configured to face towards the root of the wind turbine blade and extending between the root first edge and the root second edge (the root side surface of foam block 159 fig. 3; said root side surface would extend between a root first edge and a root second edge of the block); and
a tip side surface configured to face towards the tip of the wind turbine blade and extending between the tip first edge and the tip second edge (the tip side surface of foam block 159 fig. 3);
wherein the first surface (see top surface of 159 in fig. 3) comprises a first receptor base recess (see recess at windward side surface of foam block 159 which houses base of receptor 154 in fig. 3) configured to receive a first receptor base (see base of receptor 154 fig. 3) for coupling with a first receptor (see receptor 154 fig. 3 and receptor band 160 fig. 2) of the lightning protection system.


    PNG
    media_image1.png
    538
    854
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 3 from Bech

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bech.
Regarding Claim 8, Bech recites the support element according to claim 5 wherein the leading edge surface comprises a secondary down conductor slot (see recess of foam block 159 which down conductor 152 fits within in fig. 3) configured to receive at least a secondary part of a down conductor cable (see down conductor 152 in fig. 3), wherein the secondary down conductor slot extends along a direction from a first down conductor point to a secondary down conductor point (a given first down conductor location and a given second down conductor location along the down conductor where it overlaps with foam block 159 in fig. 3) forming a secondary down conductor angle with a longitudinal axis L (through the page in fig. 3) of the wind turbine blade (140 fig. 3) in a plane of the leading edge surface (surface of foam block 159 facing leading edge 148 in fig. 3).
However, Bech fails to anticipate wherein the secondary down conductor angle is between 10 and 45 degrees, such as 20 degrees.
Since the specification does not discloses that the secondary down conductor angle being between 10 and 45 degrees solves any stated problem or is for any particular purpose, and it appears that the down conductor slot of Bech would perform equally well having a secondary down conductor angle that is between 10 to 45 degrees (e.g. taking on a zig-zag patter), it would have been an obvious matter of changes in shape to modify the secondary down conductor slot to have a secondary down conductor angle between 10 and 45 degrees. See section IV. B. in MPEP 2144.04.

Allowable Subject Matter
Claims 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, no prior art was found which anticipated or rendered obvious the invention of said claim as presented. In particular, the feature of ‘wherein the support element comprises a first orientation pocket located a predetermined distance from the first receptor base recess’ not being found within the field of search conducted. US 10669996 teaches the use of an embedded magnet located within a removeable plug for locating purposes after forming the component; however, it was not clear how such teaches from this prior art would render obvious the claimed limitation of “a first orientation pocket located a predetermined distance from the first receptor base recess”. As such, said claim(s) are deemed allowable over the prior art of record. 
Regarding Claim 14, no prior art was found which anticipated or rendered obvious the method of claim 1 additionally including ‘locating the position of the first receptor base in the support element before providing the hole through the pressure side and/or the suction side, wherein locating the position of the first receptor base comprises locating a magnetic element in an orientation pocket of the support element through the pressure side and/or the suction side’. US 10669996 taught of a removeable plug on a blade shell having an embedded magnet for locating purposes; however, it was not found to be obvious that one of ordinary skill in the art would go about modifying prior art Bech with an embedded magnet in a removeable plug since removal of such a component would be difficult in such a modification because the foam block of Bech is internal of the blade shell(s) as opposed to part of the blade shell as disclosed in US 10669996. As such, the claim is deemed allowable over the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10156226 – patent grant of prior art Bech cited above.
US 2007/0081900 – discloses a wind turbine blade with a lightning protection system, the blade having a supporting element disposed adjacent the trailing edge of the blade, the supporting element having a plurality of receptor elements which penetrate either a top surface or a bottom surface of the supporting element. 
US 2020/0056596 – discloses a block element within a blade of a wind turbine, the block element having recesses for bolt like sections of lightning receptors, the block element being electrically connected to a down conductor.
US 11118571 – discloses a wind turbine blade with a lightning protection system, the blade having a block element disposed adjacent the trailing edge of the blade, the block element having a plurality of receptor elements which penetrate either a top surface or a bottom surface of the supporting element, and is also connected to a down conductor.
US 8191255 – discloses a supporting block element for a wind turbine blade, the supporting element holding a conductive block which is electrically connected to lightning receptors. 
	US 10883479 – discloses a block element in a wind turbine blade with recesses to receive the bolt sections of lightning receptors, the block element also including a slot for a down conductor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745